Order entered July 11, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00259-CV

                         IN THE INTEREST OF A.R.R., A CHILD

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-11946

                                           ORDER
       The Court has before it appellant’s July 1, 2016 motion, asking us to hold the court

reporter in contempt for not filing the reporter’s record and noting that he cannot file his brief

without reviewing the court reporter’s record. The reporter’s record was filed May 23, 2016.

Therefore, we DENY appellant’s motion.

       To the extent appellant complains that he cannot file his brief because he cannot access

the reporter’s record, we DIRECT the Clerk to send a copy of the reporter’s record to appellant.

Appellant’s brief is DUE on or before August 19, 2016.



                                                      /s/   CRAIG STODDART
                                                            JUSTICE